Title: To George Washington from Charles Carroll of Carrollton, 24 November 1795
From: Carroll, Charles (of Carrollton)
To: Washington, George


          
            Dear Sir
            Annapolis 24 Novr 1795
          
          Mr Hyram Faris a young man of good character and good constitution and able bodied, whose father and family have been many years residents of this place, has applied to me to recommend him to you for a lieutenancy in the marines to be raised to serve on board the Frigates.
          Should you think proper to comply with this request, you will oblige me, and a deserving young man who I am confident will not disgrace my recommendation. With sentiments of the highest respect and esteem I remain Dear Sir Yr most obdt hum. Servant
          
            Ch. Carroll of Carrollton
          
        